UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7542


FALANIKO UTI,

                  Petitioner - Appellant,

             v.

TRACY JOHNS; FEDERAL BUREAU OF PRISONS,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-hc-02017-H)


Submitted:    January 14, 2010               Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Falaniko Uti, Appellant Pro Se. Christina Ann Thompson, BUREAU
OF PRISONS, Butner, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Falaniko Uti, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2006)

petition.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         Uti v. Johns, No. 5:08-hc-02017-H (E.D.N.C.

July 27, 2009).          We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2